DETAILED ACTION

Status of Claims
Claims 1-16, 18 have been rejected.
Claim 17 has been cancelled by Applicant.
Claims 19-25 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered on 12/03/2020.

Response to Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-18) in the reply filed on 09/04/2019 is acknowledged. 

Claims 19-25 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2019.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
CRAWFORD ET AL (US 2007/0010650),
in view of SAWADA ET AL (US 2015/0018468),
and in view of VOISIN ET AL (US 2009/0130276),
	and in view of STRAND ET AL (US 2004/0127609)
	and in view of STRAND ET AL (US 2005/0113556).
	CRAWFORD ET AL ‘650 discloses thermoformable copolyester films, wherein the copolyester is derived from a dicarboxylic acid component comprising 70-100 mol% terephthalic acid, and a diol component comprising up to 90 mol% 1,4-cyclohexanedimethanol and 10-100 mol% 2,2,4,4-tetramethyl-1,3-cyclobutanediol, wherein the copolyester can have a Tg as low as 60ºC.  The copolyester can be “amorphous”, which is characterized by having a crystallization half-time of greater than 5 minutes (i.e., relatively slow to crystallize).  The copolyester films further contain 0.01-25 wt% additives (e.g., plasticizers, etc.).  Said copolyesters have good hydrolytic stability, which can lead to minimizing or eliminating the need for drying prior to melt processing or thermoforming. (entire document, e.g., paragraph 0002, 0009-0018, 0066-0069, 0074, 0078, 0112-0113, 0127, 0148, etc.) However, the reference does not specifically disclose the recited polyester plasticizer.
SAWADA ET AL discloses that it is well known in the art to incorporate polyester plasticizers in typical amounts of 5-50 parts by weight in thermoformable polyester resin compositions (e.g., containing terephthalate-based copolyesters), in order to improve plasticity and stretchability, while also minimizing plasticizer migration or bleeding, wherein the polyester plasticizers are derived from a dicarboxylic acid component comprising 2-4 carbon atoms and a diol component comprising 2-6 carbon atoms, and have a typical number average molecular 
VOISIN ET AL discloses that it is well known in the art that thermoformable films are desirably characterized by a relatively low force required to stretch a polymeric film above its Tg and a relatively high degree of stretching, wherein such thermoformable films can be formed from aromatic or aliphatic-aromatic copolyesters (e.g., derived from a diacid component comprising primarily of aromatic dicarboxylic acids such as terephthalic acid, and from a diol component such as ethylene glycol, etc.) with typical Tg values of 30-100ºC.  The reference further discloses that it is well known in the art to apply a barrier layer (e.g., polyvinyl alcohol (PVOH), etc.) to thermoformable (e.g., copolyester) films in order to improve gas barrier properties. (paragraph 0018, 0024-0029, 0070, etc.)
STRAND ET AL ‘609 discloses that it is well known in the art that the crystallization kinetics (e.g., crystallization half-time, etc.) of polyester resins can be adjusted by using additives (e.g., plasticizers, etc.) (paragraph 0024, etc.)
STRAND ET AL ‘556 discloses that plasticizers are useful in polyester films in order to improve flexibility, softness, and/or processability. (paragraph 0015, etc.)
Regarding claims 1-5, 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known and/or commercially available polyester plasticizers as suggested by SAWADA ET AL in the thermoformable copolyester films of CRAWFORD ET AL ‘650 to lower the Tg of the copolyester films and to further inhibit any tendency to crystallization (as represented by an 
	Further regarding claims 1, 10, one of ordinary skill in the art would have selected the amount of polyester plasticizer in the copolyester films of CRAWFORD ET AL ‘650 in order to reduce the force (i.e., stress) required to stretch the thermoformable copolyester films at or slightly above the Tg of the copolyester film in order to minimize breakage at high stretch ratios (e.g., 5x or more) at relatively low temperatures (e.g., 10-15ºC above the copolyester), which are desirable for avoiding heat-related damage to more thermally sensitive layers (e.g., barrier layers, print layers, etc.) of the thermoformable material.
	Further regarding claims 1, 10, since the weight average molecular weight is always greater than the number average molecular weight, the Examiner has reason to believe that the polyester plasticizers of SAWADA ET AL have a weight average molecular weight that reads on the weight average molecular weight recited in claims 1, 10, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. 
 	Further regarding claims 1-2, one of ordinary skill in the art would have incorporated effective amounts of known and/or commercially available polyester plasticizers as suggested by SAWADA ET AL in the thermoformable copolyester films of CRAWFORD ET AL ‘650 in order to obtain the desired lack of crystallinity or crystallization (as represented by higher crystallization half-times, e.g., greater than 5 minutes, which encompasses the recited crystallization half-times of at least 8.6 minutes as recited in claim 1 or at least 12 minutes as recited in claim 2) for specific end-use applications or shaping processes (e.g., preventing the 
 	Regarding claims 7-8, 11-13, one of ordinary skill in the art would have selected the degree of stretching (i.e., stretch ratio) of the thermoformable copolyester films of CRAWFORD ET AL ‘650 experienced during thermoforming depending on the desired final shape or form of the thermoformed article.
	Further regarding claims 1, 6-8, 10-13, the stretching temperature and/or stretching environment are product-by-process limitations and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).  Applicant has not provided evidence that that stretching underwater results in a material structural or compositional difference -- e.g., Applicant has not provided persuasive evidence that the structure and property changes which Applicant attributes to the plasticizing effect of water absorbed from stretching a polyester film underwater is materially different from the structure and property changes caused by the plasticizing effect produced by the inclusion of known polyester-type or other types of plasticizing agents in a polyester film.

	Regarding claims 14-16, one of ordinary skill in the art would have selected the thickness of the PVOH barrier layer in the thermoformable copolyester films of CRAWFORD ET AL ‘493 depending on the degree of barrier properties required for specific applications.
	Regarding claim 18, it would have been obvious to one of ordinary skill in the art to use known adhesion-promoting layers between the thermoformable copolyester film and a PVOH barrier layer in order to improve interlayer adhesion and prevent delamination.

Claims 1-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	IZAKI ET AL (US 2013/0128357),
	in view of GOTO ET AL (US 2012/0058321),
	and in view of SHIH ET AL (US 2014/0162042)
or HAMMOND ET AL (US 5,753,782),
 	and in view of CRAWFORD ET AL (US 2006/0287493),
	and in view of STRAND ET AL (US 2004/0127609).
	IZAKI ET AL ‘357 discloses a polarizing film laminate comprising: (I) a polyvinyl alcohol (PVOH) polarizing layer with a thickness of 10 microns or less (e.g., 5 microns or less) after stretching; (II) and a polyester film substrate (e.g., non-crystalline or hard-to-crystallize polyethylene terephthalate copolyesters, etc.); wherein the polarizing film has a single axis transmittance of 42.0% or more, and a polarization degree of 99.95% or more.  The polyester film substrate can have a Tg value of 60ºC or less, and a moisture content of 0.2-3 wt%.  The 
 	GOTO ET AL ‘321 discloses that it is well known in the art to incorporated plasticizers (e.g., polyester-type, etc.) in polarizing film substrates (e.g., non-crystallizing or crystallization-inhibited polyethylene terephthalate-based (co)polyesters, etc.) used in the production of polyvinyl alcohol (PVOH)-based polarizing film laminates in order to enhance the workability and stretchability of the film substrates.  The reference further discloses that for PVOH-based polarizing film laminates, the polarization rate can be converted to a contrast ratio, with a polarization rate of 99.95% corresponding to a contrast ratio of 2000:1, wherein a contrast ratio of at least 1000:1 is required for polarizers used in large size liquid crystal display elements (e.g., televisions, etc.). (paragraph 0022, 0024, 0073-0076, 0115-0116, 0120, 0123, etc.)
 	SHIH ET AL ‘042 discloses that it is well known in the art to utilize polymeric polyester plasticizers derived from dicarboxylic acids containing 2-10 carbon atoms and diols containing 2-8 carbon atoms, wherein the polyester plasticizers have typical weight average molecular weights of 900-12,000 g/mol (e.g., ADMEX polyester plasticizers, etc.) in (co)polyester resin compositions (e.g., amorphous copolyesters derived from an diacid component comprising at least 50 mol% of an aromatic dicarboxylic acid such as terephthalic acid and a diol component comprising at least 80 mol% of a diol containing 2-10 carbon atoms; etc.) in typical amounts of 0.01-10 wt% in order to lower the Tg and improve flexibility and elongation of said polyester 
 	HAMMOND ET AL discloses that it is well known in the art to utilize polymeric polyester plasticizers (e.g., polyester adipates such as polypropylene adipate, etc.) with typical molecular weights of 200-20000 in polyester resin compositions in typical amounts of up to 40 parts by weight in order to lower the Tg and improve ductility of said polyester resins, while avoiding undesirable migration of the plasticizer. (line 21-25, col. 1; line 32-50, col. 3; line 45, col. 5 to line 8, col. 6; line 18-29, col. 6; etc.)
	CRAWFORD ET AL ‘493 discloses that it is well known in the art that “amorphous” polyester can be characterized by having a crystallization half-time of greater than 5 minutes. (paragraph 0310, etc.)
STRAND ET AL ‘609 discloses that it is well known in the art that the crystallization kinetics (e.g., crystallization half-time, etc.) of polyester resins can be adjusted by using additives (e.g., plasticizers, etc.) (paragraph 0024, etc.)
 	Regarding claims 1, 3, 6-10, 12-16, 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known and/or commercially available polyester plasticizers as disclosed in SHIH ET AL ‘042 (or HAMMOND ET AL) in the polyester film substrates in the polarizing film laminates of IZAKI ET AL ‘357 in order to optimize the crystallization kinetics (e.g., further inhibiting any tendency to crystallization, as represented by an increase in the crystallization half-time) of the polyester film substrates (as suggested by STRAND ET AL ‘609) and thereby improve and/or adjust the stretchability, lack of crystallinity, and elongation of the polyester film substrate as suggested by GOTO ET AL ‘321.

	Further regarding claim 1-2, since the polyester film substrate of IZAKI ET AL ‘357 are desirably non-crystalline or hard-to-crystallize polyethylene terephthalate copolyesters, and since it is well known in the art that amorphous copolyester can be characterized by crystallization half-time values of 5 minutes or more as evidenced by CRAWFORD ET AL ‘493 (which encompasses the recited crystallization half-times of at least 8.6 minutes as recited in claim 1 or at least 12 minutes as recited in claim 2), one of ordinary skill in the art would have utilized copolyester resin having crystallization half-time values of 5 minutes or more (either by itself or with the assistance of crystallization-reducing additives such as plasticizers) to form the polyester film substrates of IZAKI ET AL ‘357 in order to prevent the polyester film substrate from crystallizing undesirably during the stretching process.
 	Regarding claim 4-5, one of ordinary skill in the art would have utilize plasticized PET-based copolyesters with Tg values as low as 60ºC or even less in order to facilitate stretching of the polarizing film laminate at low temperatures, and thereby reducing the possibility of heat-related damage or adverse thermal effects on the PVOH-based polarizing film layer.
  	Regarding claims 1, 6-8, 10-13, the stretching temperature and/or stretching environment are product-by-process limitations and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).

Response to Arguments
Applicant's arguments filed 11/06/2020 and entered 12/03/2020 have been fully considered but they are not persuasive. 
 	(A) Applicant’s argues that CRAWFORD ET Al ‘650 in combination with SAWADA ET AL ‘468 and VOISIN ET AL ‘276 fail to disclose copolyester films with the recited Tg and crystallization half-time.  However, CRAWFORD ET AL ‘650 clearly discloses that copolyesters with Tg values as low as 60ºC which can be amorphous (i.e., exhibiting a crystallization half-time of 5 minutes or more, which encompasses the recited crystallization half-times of at least 8.6 minutes as recited in claim 1 or at least 12 minutes as recited in claim 2).  Furthermore, newly cited references STRAND ET AL ‘609 discloses that it is well known in the art that crystallization kinetics (e.g., crystallization half-time, etc.) can be adjusted using known additives such as plasticizers.  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims with respect to the recited Tg values and crystallization half-times.
	(B) Applicant argues that the process limitation “wherein the polyester-based film has been stretched underwater” materially affects the structure and properties of the resulting product 
 	(C)  Applicant argues that CRAWFORD ET AL ‘650 teaches away from the claimed invention because copolyesters with Tg values of 70ºC or less would make “Crawford inoperable for its intended purpose of providing compositions with high glass transition temperatures….”  Applicant further argues that the copolyesters of CRAWFORD ET AL ‘650 “must have a Tg with a minimum of 85C ([0275]).” However, contrary to Applicant’s assertions, CRAWFORD ET AL ‘650 clearly and explicitly states that the disclosed copolyesters can have Tg values as low as 60ºC (paragraph [0078]).  Furthermore, paragraph [0275] in CRAWFORD ET AL ‘650 only discusses the method used to determine the Tg values of samples, but contains no statements as to the minimum Tg required in the disclosed copolyesters.
capable of crystallization (as distinguished from a polyester which is wholly incapable of crystallinity).  Therefore, contrary to Applicant’s assertions, GOTO ET AL ‘321 at least broadly suggests the use of plasticizers in “crystallizable” polyesters in general, not only in fast-to-crystallize or easy-to-crystallize polyesters, but also in copolyesters which may be slow and/or hard to crystallize (but are still capable of achieving a crystalline or semi-crystalline state under certain conditions) in order to minimize the chances of inadvertent or undesirable crystallization, particularly if these slow-to-crystallize and/or hard-to-crystallize polyesters is subjected to multiple temperature changes.  commensurate in scope with the present claims with respect to the recited Tg values and crystallization half-times.
 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	LEIMBACHER ET AL (US 2007/0224377) disclose polyesters containing plasticizers capable of affecting crystallization kinetics such as crystallization half-times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787